t c memo united_states tax_court bertram russell petitioner v commissioner of internal revenue respondent docket no filed date bertram russell pro_se harry j negro kristina l rico and corey r clapper for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure civil_fraud penalty under sec_6663 and a dollar_figure addition_to_tax under sec_6651 the 1unless otherwise indicated all section references are to the internal continued issues before this court are whether petitioner received dollar_figure in unreported income in whether petitioner is liable for a civil_fraud penalty under sec_6663 and whether petitioner is liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in pennsylvania petitioner’s background petitioner was a licensed physician for almost years practicing radiology petitioner obtained a bachelor of science degree from johns hopkins university and a medical degree from thomas jefferson university medical college in as part of his training petitioner had a radiology residency at mercy catholic medical center for one year switched to bryn mawr hospital and then finished the fourth year of his residency at thomas jefferson university medical college continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure as a radiologist petitioner specialized in diagnosing and treating disease and injury through the use of medical imaging techniques such as x rays ct scans and mris petitioner also acted as a consultant to referring physicians petitioner’s family petitioner was married to dr pamela russell a neonatolgist from until when their divorce was finalized petitioner and dr russell have three children dr russell worked as a doctor at the same hospital as petitioner in was a salaried employee and received a form_w-2 wage and tax statement dr russell’s income was used to pay for daily management of the household and children while petitioner’s income was supposed to pay for school tuition taxes and retirement petitioner and dr russell each had a separate individual bank account and dr russell did not have access to petitioner’s bank account or credit cards petitioner’s history as an independent_contractor in petitioner became an associate with chester county radiology associates p c at chester county hospital when he started at the hospital he was a salaried employee paid_by chester county radiology associates p c and received a form_w-2 in either the late 1980s or early 1990s petitioner requested to be treated as an independent_contractor by chester county radiology associates p c which he was allowed to do no other radiologists at chester county radiology associates p c were classified as independent contractors petitioner’s paychecks were sent to his home address and made payable to pennsylvania physicians p c pennsylvania physicians no federal_income_tax was withheld from the paychecks chester county radiology associates p c eventually merged into the university of pennsylvania health system uphs the trustees of the university of pennsylvania own and operate uphs and the clinical practices of the university of pennsylvania cpup cpup operates a radiology department known as the division of community radiology petitioner continued to provide radiology services as an independent_contractor after uphs and cpup took over petitioner’s paycheck continued to be made payable to pennsylvania physicians rather than petitioner all of the other radiologists working for uphs and cpup were salaried employees receiving forms w-2 pennsylvania physicians pennsylvania physicians was incorporated in by petitioner bernard j bagdis a tax attorney and dr john p leichner petitioner was president of pennsylvania physicians which had its registered office at j bagdis’ office but otherwise had no physical location according to petitioner the main purpose of the corporation was to address a perceived malpractice crisis and to become a self-insurer for physicians pennsylvania physicians was purportedly supposed to grow and acquire other doctors in practice no other doctors were acquired pennsylvania physicians never had employees never filed employment_tax returns and never filed corporate_income_tax returns reporting the income received from cpup including for tax_year petitioner claimed that he lent money that he had inherited to pennsylvania physicians to invest equity in pennsylvania physicians although there is no documentary_evidence of this loan petitioner’s pennsylvania physicians checking account petitioner opened a checking account in the name of pennsylvania physicians with first union national bank over which he had signatory authority dr leichner also had his own pennsylvania physicians bank account dr leichner never had access to petitioner’s pennsylvania physicians bank account nor was he aware of it independent_contractor agreement in cpup entered into an agreement with pennsylvania physicians pursuant to which petitioner as an independent_contractor would provide services customarily performed by physicians practicing radiology to cpup in exchange for compensation of dollar_figure per week the agreement also stated that pennsylvania physicians was responsible for all federal state and local_taxes on the compensation paid_by pennsylvania physicians to petitioner this agreement was in effect in during tax_year checks were written by cpup to pennsylvania physicians totaling dollar_figure the checks were payment for services provided by petitioner as a radiologist petitioner deposited the checks into the pennsylvania physicians checking account that he maintained signatory control_over petitioner did not report the dollar_figure on pennsylvania physicians’ corporate_income_tax return or on his personal income_tax return the tax_return for petitioner and dr russell signed and filed a joint form_1040 u s individual_income_tax_return that was received by respondent on date despite the fact that it was due on date petitioner did not request an extension of time to file the return the only wages included on the joint income_tax return were dr russell’s wages totaling dollar_figure the dollar_figure that pennsylvania physicians had been paid for the services petitioner supplied was not reported anywhere on the return petitioner’s criminal conviction for income_tax evasion petitioner was indicted on date in the case of united_states v bagdis no 07-cr-00730 e d pa date the date indictment charged petitioner with various tax crimes including evading income_tax in violation of sec_7201 for tax_year on date petitioner was convicted by a jury of criminal offenses including one count of conspiracy to defraud the united_states in violation of u s c sec_371 for acts occurring between and seven counts of tax_evasion under sec_7201 for tax years through two counts of subscribing a false tax_return in violation of sec_7206 for tax years and and six counts of failing to file tax returns or supply information under sec_7203 for tax_year sec_2001 through on date petitioner was adjudged guilty by the u s district_court for the eastern district of pennsylvania petitioner was sentenced to months of imprisonment and ordered to pay dollar_figure in restitution the examination process of petitioner’s tax_return revenue_agent kenneth kelly conducted an examination of petitioner’s tax_return in as part of this examination agent kelly assisted in producing a form_3198 special handling notice for examination case processing this form internally proposed a civil_fraud penalty under sec_6663 the proposed sec_6663 civil_fraud penalty received written approval from agent kelly’s immediate supervisor before date on date respondent sent petitioner a notice_of_deficiency for in which respondent determined a deficiency in federal_income_tax of dollar_figure a civil_fraud penalty under sec_6663 of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure opinion i unreported income we first address the dollar_figure deficiency based on petitioner’s purported failure to report dollar_figure in income for the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 where a case involving unreported income is appealable to the court_of_appeals for the third circuit which is the case here absent a contrary written stipulation see sec_7482 the commissioner must produce evidence linking the taxpayer to the tax- generating activity in order to benefit from the presumption of correctness 794_f2d_884 3d cir citing 552_f2d_549 3d cir aff’g in part rev’g in part and remanding t c memo vacating and remanding tcmemo_1985_101 respondent has produced evidence of payments from cpup to pennsylvania physicians and the deposit of those funds into a checking account controlled by petitioner respondent has also produced evidence that petitioner performed medical services in exchange for the payments therefore respondent’s determination in the notice_of_deficiency is entitled to its presumption of correctness sec_61 defines gross_income to mean all income from whatever source derived except as otherwise provided gross_income includes c ompensation for services including fees commissions fringe_benefits and similar items sec_61 this definition is construed broadly and extends to accession to wealth over which the taxpayer has complete control see 348_us_426 taxpayers have the right to shape business transactions to minimize the incidence of taxation including the right to use corporate entities 293_us_465 furthering this pursuit a corporate entity is deemed to exist as a separate taxpayer if it is organized to carry on a business activity or if in fact it has carried on such activity pappas v commissioner tcmemo_2002_127 wl at see also 319_us_436 s o long as the corporate purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity however in matters relating to the revenue the corporate form may be disregarded where it is a sham or unreal pappas v commissioner wl at quoting moline props inc v commissioner u s pincite characteristics of a sham corporate entity include the intermingling of corporate and personal funds undercapitalization of the corporation failure to observe corporate formalities such as the maintenance of separate books_and_records failure to pay dividends insolvency at the time of a transaction siphoning off of funds by the dominant shareholder and the inactivity of other officers and directors id at quoting 107_f3d_110 2d cir pennsylvania physicians’ activities reek of a sham corporate entity pennsylvania physicians filed no corporate_income_tax return for any year including the entity had no employees and no proper physical location and it appears to have respected no corporate formalities there is no evidence that it ever paid any dividends the payments from cpup to pennsylvania physicians were deposited into a checking account that petitioner and only petitioner exercised control_over funds in this checking account were later used to pay petitioner’s personal expenses such as private school tuition for his children petitioner observed no meaningful distinction between his personal funds and the funds of pennsylvania physicians we therefore find that pennsylvania physicians is a sham corporate entity which is disregarded for federal_income_tax purposes petitioner argued that pennsylvania physicians rather than petitioner performed the radiology services for cpup but the independent_contractor agreement between the parties expressly states that petitioner would be performing the services in his capacity as a physician petitioner also claims that the money he received from pennsylvania physicians was repayment for a loan he made to pennsylvania physicians but he introduced no evidence of a loan other than his own unconvincing testimony accordingly we hold that respondent’s determination of unreported income as set forth in the notice_of_deficiency is correct and that determination is sustained ii sec_6663 civil_fraud penalty a sec_6751 supervisory approval as a threshold matter with respect to the sec_6663 civil_fraud penalty the commissioner’s burden of production under sec_7491 includes introducing sufficient evidence to establish compliance with the supervisory approval requirements of sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 sec_6751 requires the commissioner to show the sec_6663 civil_fraud penalty was personally approved in writing by the immediate supervisor of the individual making the initial penalty determination the record contains sufficient evidence that the requisite supervisory approval for the sec_6663 civil_fraud penalty was obtained b collateral_estoppel respondent argues that petitioner’s previous conviction for tax_evasion under sec_7201 collaterally estops petitioner from denying in the present civil tax proceeding that his failure to report income resulted in an underpayment of his federal_income_tax and at least part of the underpayment is due to fraud within the meaning of sec_6663 we agree sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden respondent must establish that an underpayment exists and the taxpayer intended to evade tax known to be owed by conduct intended to conceal mislead or otherwise prevent the collection of tax see 113_tc_99 94_tc_654 in 440_us_147 the supreme court explained the doctrine_of collateral_estoppel as follows under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation collateral_estoppel applies only if the issue sought to be precluded is the same as that 2respondent concedes that petitioner may still contest the precise amount of unreported income for as the determination of the precise amount of unreported income was not essential to his conviction involved in the prior action that issue was actually litigated it was determined by a final and valid judgment and the determination was essential to the prior judgment 698_f3d_160 3d cir alterations in original quoting graham v irs in re graham 973_f2d_1090 3d cir aff’g tcmemo_2009_44 it is well established that a conviction for criminal_tax_evasion under sec_7201 conclusively establishes the defendant’s civil liability for tax_fraud under sec_6663 when the conviction was for the same taxable_year see id pincite 96_tc_858 aff’d 959_f2d_16 2d cir the only practical difference between criminal_tax_evasion under sec_7201 and civil tax_fraud is the larger quantum of proof required in a criminal evasion case edwards v commissioner tcmemo_2016_117 at quoting 360_f2d_353 4th cir petitioner was convicted of tax_evasion under sec_7201 for tax_year and that judgment has become final accordingly petitioner is precluded from denying that he underpaid his tax for tax_year and that he filed a false and fraudulent federal_income_tax return with the requisite fraudulent intent although petitioner is not precluded from contesting precisely how much he underpaid his tax for tax_year respondent has shown by clear_and_convincing evidence that petitioner did not report dollar_figure in taxable_income we therefore hold that petitioner is liable for the sec_6663 civil_fraud penalty iii sec_6651 addition_to_tax respondent determined that petitioner was liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to timely file a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the commissioner has the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 to meet this burden the commissioner must produce evidence that the addition_to_tax is appropriate see id 116_tc_438 once the commissioner satisfies this burden the taxpayer has the burden_of_proof with respect to exculpatory factors such as reasonable_cause higbee v commissioner t c pincite respondent has shown that petitioner’s return was due by date and that the return was not filed until date petitioner did not sec_6751 which requires respondent to show certain penalties were personally approved in writing by the immediate supervisor of the individual making the initial penalty determination does not apply to sec_6651 additions to tax see sec_6751 request an extension further petitioner did not show any reasonable_cause for his failure to timely file the return accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
